UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/30/2020
                                                                       :
TOWN & COUNTRY LINEN CORP. and TOWN &                                  :
COUNTRY HOLDINGS, INC.,                                                :
                                                                       :
                                    Plaintiffs,                        :     18-cv-5075 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
INGENIOUS DESIGNS LLC, et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 27, 2020, Plaintiffs submitted a letter motion to seal certain exhibits to their

forthcoming motion to dismiss and/or strike Defendants’ amended answer. Dkt. No. 151. In

particular, Plaintiffs move to seal seven exhibits containing excerpts of objections and answers to

interrogatories and three exhibits containing deposition excerpts. These exhibits were designated

confidential or highly confidential by Defendants and/or third parties.

        The Court is not convinced that these exhibits should be sealed in full. Under Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), the sealing of a court filing

must be narrowly tailored to serve whatever purpose justifies the sealing and must be consistent

with the presumption in favor of public access to judicial documents. The parties’ consent or the

fact that information is subject to a confidentiality agreement between litigants is not by itself a

valid basis to overcome the presumption.

        There are several pages in the exhibits where no countervailing privacy interest exists to

justify their sealing. For example, pages 1, 33-34, 43-48 of Exhibit 5 contain generic responses

to interrogatories, case law citations and pure legal arguments, and quotes from public filings,
patents, and published patent applications. Similarly, pages 1, 9-14, 23-33 of Exhibit 8 contain

mostly legal citations and arguments. Nor should signature pages and certificates of service be

filed under seal. And the Court is doubtful that the deposition exhibits contain any redactable

language at all.

        Instead, where an exhibit contains information that would qualify as a countervailing

factor under Lugosch, such as discussion of a particular trade secret, the parties can propose

redactions of those portions of the exhibit without filing the entire exhibit under seal.

       It is hereby ORDERED that the parties are directed to refile the exhibits with proposed

redactions pursuant to Rule 2(G) of this Court’s Individual Practices in Civil Cases. The parties

shall file a new letter motion that also explains the reasons for seeking to file the exhibits in

redacted form—beyond stating merely that the exhibit was designated confidential—and it

should not include confidential information.

       The Clerk of Court is respectfully directed to close the letter motion at Dkt. No. 151.


       SO ORDERED.


Dated: March 30, 2020                                 __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                  2
